Exhibit (n)(2) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Pre-Effective Amendment No. 3 to Registration Statement No. 333-178499 on Form N-2 of our report dated March 23, 2012 relating to the financial statements of BlackRock Alternatives Allocation Master Portfolio LLCas of March 12, 2012 and for the period from August 26, 2011 (date of inception) to March 12, 2012, appearing in the Prospectus, which is part of such Registration Statement. /s/ Deloitte & Touche LLP Philadelphia, Pennsylvania March 23, 2012
